1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    JAMES SAKAGUCHI, Guardian               Case No.: 18cv2830-LAB (BLM)
      for minor MJS,
12
                                 Plaintiff,   ORDER DENYING TEMPORARY
13                                            RESTRAINING ORDER
      v.
14
      HIGH TECH HIGH, et al.,
15
                             Defendants.
16
17
18         The Court ordered Plaintiff James Sakaguchi to show cause no later than
19   noon today why his motion for a temporary restraining order (TRO) should not be
20   summarily denied because it appears that California charter schools are not state
21   actors for purposes of 28 U.S.C. ' 1983. If Sakaguchi has no federal claim, the
22   Court would not exercise supplemental jurisdiction over his state law claim.
23   Because his motion represented that each day the student, MJS, was kept out of
24   school amounted to a continuing irreparable harm, the Court also directed him to
25   explain what High Tech High’s vacation schedule was. He has now filed a
26   response.
27   ///
28   ///

                                              1
                                                                      18cv2830-LAB (BLM)
1          In order to obtain a TRO, a party must, among other things, show a likelihood
2    of success on the merits, and a likelihood of irreparable harm if relief is not granted.
3    See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Under Fed.
4    R. Civ. P. 65(b), a TRO can be issued without the adverse party’s being given
5    notice and an opportunity to be heard only if the movant clearly shows that
6    immediate and irreparable injury will result. Otherwise, notice is required before a
7    preliminary injunction can be granted. Fed. R. Civ. P. 65(a)(1). Sakaguchi’s
8    response says that tomorrow, December 21, 2018, 1 is the last day of school this
9    year, and classes will resume on January 8. At the earliest, a TRO could be issued
10   tomorrow, which means that MJS will be out of school until January 8, regardless
11   of the outcome of this motion.
12         The response suggests that the situation is more urgent, however, because
13   an expulsion hearing is scheduled for today at 1:00 p.m. This, however, makes a
14   TRO even less appropriate. At the hearing, MJS might be afforded the procedural
15   rights he now seeks. He might also be cleared of the disciplinary charges and the
16   suspension lifted. Either of these circumstances would moot the need for a TRO,
17   and possibly for other relief. He might also be expelled, which would change the
18   nature of the claim.
19         The TRO Motion is DENIED without prejudice. If, in Sakaguchi’s view,
20   preliminary injunctive relief is still needed and appropriate after the expulsion
21   hearing, he may file a motion seeking it. It should be filed on an ex parte basis
22   (without first obtaining a hearing date) no later than December 27, 2018. Because
23   Sakaguchi has already filed a response to the Court’s order to show cause, he
24
25
     1
       The response actually says the hearing is to be held on December 21, but its
26   reference to the hearing being “today” and on “Thursday,” along with the
27   erroneous reference to December 20 being “yesterday” and “Wednesday” make
     clear that this is a scrivener’s error, and the correct hearing date is today,
28   Thursday, December 20.

                                                2
                                                                            18cv2830-LAB (BLM)
1    need not separately brief the jurisdictional issue in any preliminary injunction
2    motion that he files, but may incorporate by reference the response he has already
3    filed.
4             Assuming Sakaguchi files a motion for preliminary injunction by December
5    27, Defendants shall file a response by January 3, 2019. In addition to any other
6    arguments Defendants wish to make, they should address the jurisdictional
7    concerns the Court addressed in its order to show cause.
8             As soon as practical after the completion of today’s expulsion hearing, but
9    no later than 10:00 a.m. tomorrow, December 21, Plaintiff’s counsel shall file a
10   short notice stating the outcome of hearing. Defendants’ counsel may file their
11   own short notice as well, if they wish, subject to the same deadline. These notices
12   are to be factual, not argumentative, and must not exceed two pages. If no
13   preliminary relief is needed, Plaintiff’s notice should so state.
14
15            IT IS SO ORDERED.
16   Dated: December 20, 2018
17
18                                            Hon. Larry Alan Burns
                                              United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                         18cv2830-LAB (BLM)
